IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-69,953-01 & WR-69,953-02


EX PARTE QUENTIN DEAN BAKER, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR00335 & CR00336 IN THE 102ND DISTRICT COURT

FROM RED RIVER COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of unlawful possession of a firearm and sentenced to two terms of five years' imprisonment. He did
not appeal his convictions.
	Applicant contends that he is being denied pre-sentence jail time and that trial counsel
rendered ineffective assistance. Applicant's pre-sentence jail time claim is dismissed. Ex parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004); Ex parte Deeringer, 210 S.W.3d 616 (Tex. Crim.
App. 2006). His ineffective assistance of trial counsel claim is denied. Accordingly, these
applications are dismissed in part and denied in part. 
 
 

Filed: June 11, 2008
Do not publish